Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “provided are.”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.	The title of the invention is not descriptive and lacks specificity.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
Claim 7 (line 2) recites “HARQ” and it should be - - hybrid automatic repeat request (HARQ) - -, for the term to be defined at its first use.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1, 3, 5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim ‘892 Emb1 (US 2018/0176892, Embodiment 1, para 8 and 16-17, “Kim ‘892 Emb1”).
Regarding claim 1, Kim ‘892 Emb1 discloses a transmitting apparatus (FIG. 14; UE1), comprising: 
a receiver (para 991; UE includes a RF unit), 
operative to receive, from a base station, first control information for sidelink communication between the transmitting apparatus and a receiving apparatus (para 8; a transmitting UE receives, from an eNB, first control information that is downlink control information for D2D communication between the transmitting UE and a receiving UE); and
a transmitter (para 991; UE includes the RF unit), 
operative to transmit a physical sidelink shared channel to the receiving apparatus according to the first control information (para 8; the transmitting UE transmits D2D communication data to the receiving UE, via a PSSCH, based on the downlink control information),
wherein the transmitter is operative not to transmit a first physical sidelink control channel to the receiving apparatus, or
the transmitter is operative to transmit the first physical sidelink control channel with second control information to the receiving apparatus (para 8; the transmitting UE transmits the second control information that is D2D communication control information to the receiving UE, via a PSCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 3, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 Emb1 teaches the transmitting apparatus further comprising circuitry (para 991; UE includes a processor), operative to control transmission power of the physical sidelink shared channel based on 
(1) path loss between the transmitting apparatus and the receiving apparatus, 
(2) geographical distance between the transmitting apparatus and the receiving apparatus, or 
(3) a configured value (para 8; a transmitting UE receives, from an eNB, downlink control information for D2D communication; the downlink control information includes a transmission power control (TPC) field, where the TPC field includes PSSCH transmission power information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 5, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 Emb1 teaches wherein the second control information at least comprises no indication on power control value for the physical sidelink shared channel (para 8; the transmitting UE transmits second control information that is the D2D communication control information to the receiving UE, via a PSCCH; examiner notes the preceding limitation is interpreted as a negative limitation that is not given any contextual background or meaning within the body of the claim and therefore is not required to be included as rejected by the prior art; examiner notes any prior art reference that “does not” perform said indication on power control value for the physical sidelink shared channel is sufficient to read on the negative limitation).
Regarding claim 12, Kim ‘892 Emb1 discloses a communicating method, comprising: 
receiving, by a transmitting apparatus, from a base station, first control information for sidelink communication between the transmitting apparatus and a receiving apparatus (para 8; a transmitting UE receives, from an eNB, first control information that is downlink control information for D2D communication between the transmitting UE and a receiving UE); and 
transmitting, by the transmitting apparatus, a physical sidelink shared channel to the receiving apparatus according to the first control information, and not transmitting a first physical sidelink control channel to the receiving apparatus, or 
transmitting, by the transmitting apparatus, the physical sidelink shared channel to the receiving apparatus according to the first control information (para 8; the transmitting UE transmits D2D communication data to the receiving UE, via a PSSCH, based on the downlink control information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), and 
transmit the first physical sidelink control channel with second control information to the receiving apparatus (para 8; the transmitting UE transmits the second control information that is D2D communication control information to the receiving UE, via a PSCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Kim ‘892 Emb2 (US 2018/0176892, Embodiment 2, para 87, “Kim ‘892 Emb2”).
Regarding claim 2, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘892 Emb1 does not specifically disclose wherein the first control information is transmitted in a physical downlink control channel or a second physical sidelink control channel between the base station and terminal apparatuses including the transmitting apparatus and the receiving apparatus.
Kim ‘892 Emb2 teaches wherein the first control information is transmitted in a physical downlink control channel (para 87; configuration information that is downlink control information is transmitted via PDCCH to all UEs; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a second physical sidelink control channel between the base station and terminal apparatuses including the transmitting apparatus and the receiving apparatus.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Kim ‘892 Emb2’s configuration information that is transmitted via PDCCH to all UEs. The motivation for doing so would have been to address the difficulty in configuring downlink control information related to D2D communication due to a large amount of control information (Kim ‘892 Emb2, para 4).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Kim ‘366 (US 2020/0359366, “Kim ‘366”).
Regarding claim 4, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 Emb1 teaches wherein the first control information comprises an identification of the receiving apparatus, and Modulation Coding Scheme (MCS) for the physical sidelink shared channel (para 16-17; downlink control information includes identification information for the receiving UE, and MCS information for PSSCH).
Although Kim ‘892 Emb1 teaches wherein the first control information comprises an identification of the receiving apparatus, and Modulation Coding Scheme (MCS) for the physical sidelink shared channel, Kim ‘892 Emb1 does not specifically disclose the first control information comprises an identification of the transmitting apparatus.
Kim ‘366 teaches the first control information comprises an identification of the transmitting apparatus (para 127, control information includes an ID of a transmitting UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Kim ‘366’s control information that includes an ID of a transmitting UE. The motivation for doing so would have been to provide an improved beam pairing scheme for sidelink communication (Kim ‘366, para 9).
11.	Claims 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Nguyen ‘738 (US 2020/0084738, “Nguyen ‘738”).
Regarding claim 6, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 Emb1 teaches wherein when the first control information is received from the base station (para 8; a transmitting UE receives, from an eNB, first control information that is downlink control information for D2D communication between the transmitting UE and a receiving UE) and 
the second control information is received from the transmitting apparatus (para 8; the transmitting UE transmits second control information that is the D2D communication control information to the receiving UE, via a PSCCH).
However, Kim ‘892 Emb1 does not specifically disclose the receiving apparatus is operative to decode the physical sidelink shared channel using one of the first control information and the second control information; or the receiving apparatus is operative to compare the first control information and the second control information, and to decode the physical sidelink shared channel using one of the first control information and the second control information if the first control information is consistent with the second control information.
Nguyen ‘738 teaches the receiving apparatus is operative to decode the physical sidelink shared channel using one of the first control information and the second control information (para 165; PSSCH is decoded using provided control information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); or
the receiving apparatus is operative to compare the first control information and the second control information, and to decode the physical sidelink shared channel using one of the first control information and the second control information if the first control information is consistent with the second control information.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Nguyen ‘738’s PSSCH that is decoded using provided control information. The motivation for doing so would have been to provide an improved V2X communication method and system (Nguyen ‘738, para 14).
Regarding claim 11, Kim ‘892 Emb1 discloses a receiving apparatus (FIG. 14; UE2), comprising: 
a transceiver (para 991; UE includes a RF unit), 
operative to receive, from a transmitting apparatus, a physical sidelink shared channel (para 8; transmitting UE transmits data to a receiving UE, via a PSSCH); and 
circuitry (para 991; UE includes a processor), 
wherein the transceiver being further operative to receive, from a base station, first control information for decoding the physical sidelink shared channel, or 
the transceiver being further operative to receive, from the base station, the first control information and receive, from the transmitting apparatus, second control information via a first physical sidelink control channel (para 8; UE receives, from an eNB, first control information that is downlink control information for D2D communication; receiving UE receives second control information that is D2D communication control information from a transmitting UE, via a PSCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art). 
Although Kim ‘892 Emb1 discloses circuitry, Kim ‘892 Emb1 does not specifically disclose circuitry, operative to decode the physical sidelink shared channel.
Nguyen ‘738 teaches circuitry (FIG. 3; item 210), operative to decode the physical sidelink shared channel (para 165; PSSCH is decoded using provided control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s receiving apparatus that receives a physical sidelink shared channel, to include Nguyen ‘738’s PSSCH that is decoded using provided control information. The motivation for doing so would have been to provide an improved V2X communication method and system (Nguyen ‘738, para 14).
Regarding claim 13, Kim ‘892 Emb1 discloses a communicating method, comprising: 
receiving, by a receiving apparatus, from a base station, first control information (para 8; UE receives, from an eNB, first control information that is downlink control information for D2D communication);
receiving, by the receiving apparatus, the physical sidelink shared channel from the transmitting apparatus and not receiving a first physical sidelink control channel from the transmitting apparatus, or receiving, from the transmitting apparatus, the physical sidelink shared channel and the first physical sidelink control channel with second control information (para 8; receiving UE receives data from a transmitting UE, via a PSSCH; receiving UE receives second control information that is D2D communication control information from the transmitting UE, via a PSCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Although Kim ‘892 Emb1 discloses receiving, by a receiving apparatus, from a base station, first control information, Kim ‘892 Emb1 does not specifically disclose first control information for decoding a physical sidelink shared channel. Further, Kim ‘892 Emb1 does not specifically disclose decoding, by the receiving apparatus, the physical sidelink shared channel.
Nguyen ‘738 teaches first control information for decoding a physical sidelink shared channel (para 165; PSSCH is decoded using provided control information); and
decoding, by the receiving apparatus, the physical sidelink shared channel (para 165; PSSCH is decoded using provided control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s method comprising receiving control information for decoding a physical sidelink shared channel, to include Nguyen ‘738’s PSSCH that is decoded using provided control information. The motivation for doing so would have been to provide an improved V2X communication method and system (Nguyen ‘738, para 14).
12.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Yoshioka ‘521 (US 2022/0053521, “Yoshioka ‘521”).
Regarding claim 7, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘892 Emb1 does not specifically disclose wherein the receiving apparatus is operative to transmit HARQ feedback information to the base station after receiving the physical sidelink shared channel from the transmitting apparatus.
Yoshioka ‘521 teaches wherein the receiving apparatus is operative to transmit HARQ feedback information to the base station after receiving the physical sidelink shared channel from the transmitting apparatus (para 124; after receiving sidelink data via a PSSCH, a UE transmits HARQ feedback information to a base station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Yoshioka ‘521’s UE that transmits HARQ feedback information to a base station after receiving sidelink data via a PSSCH. The motivation for doing so would have been to provide a technique for enabling proper execution of HARQ operations in sidelink communications (Yoshioka ‘521, para 9).
Regarding claim 8, Kim ‘892 Emb1 discloses all the limitations with respect to claim 7, as outlined above.
Further, Yoshioka ‘521 teaches wherein the HARQ feedback information is carried on a physical sidelink feedback channel or a physical uplink control channel between the base station and the receiving apparatus (para 124; after receiving sidelink data via a PSSCH, a UE transmits HARQ feedback information to a base station, using PUCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting apparatus of Kim ‘892 Emb1  and Yoshioka ‘521, to further include Yoshioka ‘521’s UE transmits HARQ feedback information to a base station, using PUCCH after receiving sidelink data via a PSSCH, a UE transmits HARQ feedback information to a base station. The motivation for doing so would have been to provide a technique for enabling proper execution of HARQ operations in sidelink communications (Yoshioka ‘521, para 9).
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Hoshino ‘718 (US 2022/0078718, “Hoshino ‘718”).
Regarding claim 9, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘892 Emb1 does not specifically disclose teaches wherein transmission power of the physical sidelink feedback channel or the physical uplink control channel is based on path loss between the base station and the receiving apparatus.
Hoshino ‘718 teaches wherein transmission power of the physical sidelink feedback channel or the physical uplink control channel is based on path loss between the base station and the receiving apparatus (para 253; transmit power control applied to PUCCH transmission is based on downlink path lost estimation; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Hoshino ‘718’s transmit power control applied to PUCCH transmission is based on downlink path lost estimation. The motivation for doing so would have been to provide a terminal apparatus which allows efficient communication in 5G radio communication systems (Hoshino ‘718, para 3 and 5).
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 Emb1, in view of Chae ‘633 (US 2019/0230633, “Chae ‘633”).
Regarding claim 10, Kim ‘892 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘892 Emb1 does not specifically disclose wherein a timing from transmission of the first control information to transmission of the physical sidelink shared channel is fixed; or the timing from the transmission of the first control information to the transmission of the physical sidelink shared channel is flexible and indicated in the first control information
Chae ‘633 teaches wherein a timing from transmission of the first control information to transmission of the physical sidelink shared channel is fixed; or 
the timing from the transmission of the first control information to the transmission of the physical sidelink shared channel is flexible and indicated in the first control information (para 1 and 116; the time offset between PSCCH and PSSCH transmission is signaled as part of the downlink control information (DCI); examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892 Emb1’s transmitting apparatus that receives control information for sidelink communication, to include Chae ‘633’s time offset between PSCCH and PSSCH transmission is signaled as part of DCI. The motivation for doing so would have been to provide an operation for a UE to transmit and receive sidelink signals after receiving DCI from a base station (Chae ‘633, para 6).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474